Citation Nr: 0520423	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for type II diabetes 
mellitus, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and O.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's claim of 
entitlement to a disability evaluation in excess of 20 
percent for type II diabetes mellitus. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to a disability 
evaluation in excess of 20 percent for his service-connected 
type II diabetes mellitus.  Unfortunately, the Board finds 
that additional development is needed before it can 
adjudicate this claim.  

Diabetes mellitus is evaluated under Diagnostic Code (DC) 
7913.  Under this provision, a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  A 40 percent for diabetes 
requires insulin, a restricted diet, and regulation of 
activities.  See 38 C.F.R. § 4.119, DC 7913 (2004).

A 60 percent evaluation is assigned where this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is assigned for more 
severe symptoms, but also requires that the veteran be on 
insulin.  Id.
In this case, an examiner noted on an August 2003 VA 
examination report that the veteran did not require a 
restricted diet or regulation of activities to control his 
diabetes.  However, medical evidence since that examination 
shows that the veteran now requires a restricted diet to 
control his diabetes mellitus.  The veteran also claims that 
he has been told by medical professionals to regulate his 
activities to control his diabetes.  Unfortunately, a VA 
examination performed in September 2004 did not address 
whether regulation of activities is required to control his 
diabetes.  This issue must be resolved prior to further 
adjudication.

When a medical examination report "does not contain 
sufficient detail," adjudicators are required to "return 
the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2004); see also Massey v. Brown, 7 Vet. App. 
204 (1994) (an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).  Thus, the veteran should be 
afforded another examination which addresses all applicable 
rating criteria under DC 7913.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
type II diabetes mellitus.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
specifically comment on whether the 
veteran requires regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) to control his 
diabetes mellitus.  The examiner should 
also state whether the veteran has 
experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and, if so, how often 
such episodes have occurred.  The 
examiner should also comment on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.  Finally, the examiner must 
indicate whether the veteran's diabetes 
mellitus has resulted in progressive loss 
of weight and strength.  A complete 
rationale for all opinions should be 
provided. 

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for type II 
diabetes mellitus.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




